Blackburn, Judge.
Katina Garrett appeals her conviction of no proof of insurance, driving under the influence of alcohol, failure to yield the right of way, and violation of child restraint in the State Court of Troup County. This is the second appearance of this case before us. We previously held in Garrett v. State, 230 Ga. App. 97 (495 SE2d 579) (1998) that the Uniform Traffic Citation (UTC) included in the record was sufficient to establish venue beyond a reasonable doubt. After granting certiorari, the Supreme Court remanded this case for our consideration in light of Graves v. State, 269 Ga. 772 (504 SE2d 679) (1998), which held that “a Uniform Traffic Citation upon which a . . . prosecution is based ... is not evidence and cannot provide the factual predicate necessary to establish venue.”
In this case, Garrett properly challenged venue when she pled not guilty, and the State failed to introduce any evidence that venue was proper in Troup County, other than the UTC. As such, the State failed to carry its burden on the essential element of venue, and the *386evidence was insufficient to prove Garrett’s guilt beyond a reasonable doubt.
Decided February 10, 1999.
Patterson & Patterson, Jackie G. Patterson, Yasma Patterson, for appellant.
Louis J. Kirby, Solicitor, Marla P. Chambless, Assistant Solicitor, for appellee.

Judgment reversed.


Johnson, C. J., and Pope, P. J., concur.